Citation Nr: 0631583	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  00-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an initial rating in excess of 30 percent 
for vertigo.

3.  Entitlement to an initial rating in excess of 10 percent 
for otitis externa in the right ear.

4.  Entitlement to an initial rating in excess of 10 percent 
for post operative joint disease of the left shoulder. 

5.  Entitlement to an initial rating in excess of 10 percent 
for post diskectomy of C3 and C6.

6.  Entitlement to an initial rating in excess of 20 percent 
for Diabetes Mellitus, Type II.

7.  Entitlement to an initial rating in excess of 10 percent 
for primary open angle glaucoma.

8.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  

9.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

10.  Entitlement to an effective date before February 22, 
2002, for the grant of a 70 percent rating for PTSD.  

11.  Whether the January 2001 rating decision which assigned 
an effective date of July 3, 2000, for the grant of a total 
disability rating for individual unemployability due to 
service connected disability was clearly and unmistakably 
erroneous.

12.  Entitlement to an increased rating for tinnitus, rated 
as 10 percent disabling.

13.  Entitlement to service connection for avascular 
necrosis of the hips, knees, and shoulders and peripheral 
neuropathy due to Agent Orange exposure.

14.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic fungus, jock itch, and chloracne due to Agent Orange 
exposure.

15.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

16.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
sprained left middle finger.

17.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a bilateral ankle injury.

18.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
deterioration of the bones in the hips, knees, and right 
shoulder due to Agent Orange exposure.

19.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
intervertebral disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Clarance F. Rhea, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1964 to 
February 1968.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from numerous rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The veteran requested to appear at a hearing before a member 
of the Board.  In August 2004, he appeared at a hearing 
before the undersigned.  The hearing transcript is of 
record.  

At the hearing, the veteran submitted additional evidence 
and information to substantiate his claims on appeal.  He 
also submitted a waiver of initial agency of original 
jurisdiction (AOJ) review.  No additional action in this 
regard is needed.  38 C.F.R. § 20.1304(c) (2005).

Additionally, in June 2004, the RO denied the veteran's 
claims of entitlement to an increased rating for tinnitus, 
rated as 10 percent disabling, and entitlement to service 
connection for avascular necrosis of the hips, knees, and 
shoulders and peripheral neuropathy due to Agent Orange 
exposure.  The RO also determined that new and material 
evidence had not been submitted to reopen the claims 
entitlement to service connection for chronic fungus; jock 
itch; chloracne; headaches; a sprained left middle finger; 
residuals of a bilateral ankle injury; deterioration of the 
bones in the hips, knees, and right shoulder due to Agent 
Orange exposure; and intervertebral disc disease of the 
lumbar spine.

The following month, the veteran filed a notice of 
disagreement with the RO's determinations.  Thus far a 
statement of the case has not been issued to the veteran.  
As such, additional development, which is discussed further 
in the REMAND portion of the decision, is required.

Additionally, the issues of entitlement to an initial rating 
in excess of 10 percent for post operative joint disease of 
the left shoulder, and entitlement to an initial rating in 
excess of 10 percent for post diskectomy of C3 and C6 are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the claims adjudicated below, VA has obtained all 
information and evidence necessary for an equitable 
disposition.

2.  The veteran engaged in combat with the enemy.

3.  The record contains competent evidence concerning the 
existence of fibromyalgia.  

4.  The veteran's assertions that fibromyalgia was incurred 
in service are not credible.  

5.  The veteran's vertigo is not productive of a cerebellar 
gait.

6.  The veteran's otitis externa in the right ear is not 
productive of occasional staggering.  

7.  The veteran's diabetes mellitus is managed by restricted 
diet and an oral hypoglycemic agent without regulation of 
activities or hospitalization.

8.  The veteran's primary open angle glaucoma is not 
productive of blindness, the anatomical loss of an eye or 
loss of vision to 5/200 or 10/200.

9.  The veteran has level XI hearing in the right ear and 
level I hearing in the left ear.  

10.  The veteran's PTSD causes total social and occupational 
impairment.  

11.  The RO received the veteran's informal claim seeking an 
increased rating for PTSD in excess of 50 percent in 
September 1999.  

12.  It is factually ascertainable that the veteran's PTSD 
was productive of total social and occupational impairment 
on January 11, 1999. 

13.  The veteran has not alleged an error of fact or law in 
the January 2001 rating decision, which assigned an 
effective date of July 3, 2000, for the grant of a total 
rating based on individual unemployability for service-
connected disability; thus, his assertions are insufficient 
to raise a claim based on clear and unmistakable error.  


CONCLUSIONS OF LAW

1.  The veteran's fibromyalgia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  The criteria for an initial rating in excess of 30 
percent for vertigo have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.87, Diagnostic 
Codes 6204, 6205 (in effect before and after June 10, 1999).

3.  The criteria for an initial rating in excess of 10 
percent for otitis externa in the right ear have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.14, 4.87, Diagnostic Codes 6210 (2006).

4.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for primary open angle glaucoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.84a, Diagnostic Code 6013 (2006).

6.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, 
Tables VI, VIA, VII, Diagnostic Code 6100 (2006). 

7.  The criteria for an increased rating to 100 percent for 
PTSD have been met.   38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.130, Diagnostic Code 9411 (2006).

8.  The criteria for the assignment of an earlier effective 
date of January 11, 1999, for the grant of a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2006).

9.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the January 2001 rating decision, 
which assigned an effective date of July 3, 2000, for the 
grant of a total disability rating for individual 
unemployability due to service-connected disability.  
38 C.F.R. §§ 3.105(a), 20.1403(d)(3) (2006); Simmons v. 
Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran asserts that his fibromyalgia began in service; 
thus, service connection is warranted.  

To establish service connection, the evidence must 
demonstrate that the disease or injury results in current 
disability and was incurred in the active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the veteran served in Vietnam from April to 
August 1966 and was awarded the Combat Infantryman's Badge 
(CIB).  He engaged in combat with the enemy.  VAOPGCPREC 12-
99 (CIB is one of a number of citations that is awarded 
primarily or exclusively for circumstances related to 
combat).  When a combat veteran seeks to show in-service 
incurrence using 38 U.S.C. § 1154(b), there are three 
sequential determinations that must be made.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  38 U.S.C.A. § 1154(b) 
considerably lightens the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or 
injury and who alleges the disease or injury was incurred in 
or aggravated by combat service.  Collette at 392.

First, it must be determined that the veteran has proffered 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Satisfactory 
evidence is evidence sufficient enough to produce a belief 
that a thing is credible.  Second, it must be determined 
that the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two criteria are met, a factual presumption arises 
that the alleged injury or disease is service-connected, 
unless rebutted by clear and convincing evidence to the 
contrary.  Collette does not obviate the other requirements 
set forth in Caluza (i.e., current disability and medical 
nexus); rather, the first sentence of section 1154(b) 
relates only to incurrence, i.e., what happened in service.  
Wade v. West, 11 Vet. App. 302, 305 (1998).

Here, the veteran has not argued that fibromyalgia was 
incurred in connection with combat.  Accordingly, 
38 U.S.C.A. § 1154(b) is not for application.  

In this case, the probative and persuasive evidence does not 
substantiate the veteran's claim of entitlement to service 
connection for fibromyalgia.  The service medical records 
are silent with regard to complaints of, treatment for, or a 
diagnosis of fibromyalgia.  The reports merely show that in 
September 1967 the veteran complained of muscle aches and 
malaise.  The diagnosis was flu syndrome.  Thereafter, the 
service medical records, to include the discharge 
examination report, are negative.

The post-service medical evidence also does not show that 
the veteran's fibromyalgia is etiologically related to 
service.  The medical reports show that the veteran received 
treatment for complaints associated with fibromyalgia.  Not 
one of the VA or non-VA treatment reports dated from 1968 to 
2004 attributes his disorder to service or any event of 
service.  In June 2000, C. Ganuza, M.D., recorded a 
diagnosis of fibromyalgia, etiology unknown.  Additionally, 
a June 2000 medical report from the Northeast Orthopedic 
Clinic records a diagnosis of fibromyalgia, but does not 
attribute the disorder to service.

Despite the veteran's combat status, there is no objective 
medical evidence of record creating a nexus between his 
current disability and service.  Without such evidence the 
veteran's testimony and appellate assertions are 
insufficient to establish service connection.  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Pursuant to the Court's decision in McClendon v. Nicholson, 
No. 04-0185 (2006), the first element to be addressed when 
determining whether a VA examination is required is whether 
there is competent evidence or a current disability.  In 
this case, medical professionals have diagnosed the veteran 
as having fibromyalgia.  This is competent evidence of a 
current disability.  The second element to be addressed is 
whether the evidence establishes that the veteran suffered 
an in-service event, injury or disease.  The veteran has 
asserted that fibromyalgia was incurred in service.  
However, the service medical records negate the veteran's 
assertions as they are negative for a diagnosis of 
fibromyalgia or reported symptoms of fibromyalgia.  In 
addition, on one occasion when the veteran was seen in 
service with complaints of muscle aches and malaise, the 
diagnosis rendered was flu.  Accordingly, the veteran's 
assertions in this regard are not credible to establish that 
an in-service event, injury or disease resulted in 
fibromyalgia.  The third element is whether evidence 
indicates that a disability may be associated with service 
or another service-connected disability.  In this case, the 
medical evidence of record indicates that the etiology of 
fibromyalgia is unknown.  

Given the foregoing, a VA examination in this case is not 
needed.  The preponderance of the evidence weighs against 
the veteran's claim of entitlement to service connection 
fibromyalgia, and is not in equipoise.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  The appeal is denied.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304.

Increased Ratings

Applicable Law and Regulations

The veteran seeks increased ratings for his service-
connected vertigo, otitis externa in the right ear, diabetes 
mellitus, glaucoma, bilateral hearing loss, and PTSD.  

Disability evaluations are determined by use of a schedule 
of ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10, which require review of the 
entire history with an emphasis on the effects of 
disability, particularly on limitation of ordinary activity 
and lack of usefulness.  Not all disabilities will show all 
the specified rating criteria but coordination of the rating 
with functional impairment is required.  38 C.F.R. § 4.21.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

With regard to the veteran's vertigo, otitis externa in the 
right ear, diabetes mellitus type II, and primary open angle 
glaucoma claims, when an appellant disagrees with the 
initial evaluation assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the levels of disability 
manifested during each separate period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regarding the veteran's bilateral hearing loss and PTSD 
claims, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  
Powell v. West, 13 Vet. App. 31 (1999).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period on appeal, if they are 
more favorable to the veteran.  New rating criteria may be 
applied retroactively if such application will not have a 
retroactive effect.  VAOPGCPREC 7- 2003 (Nov. 19, 2003).  If 
the new criteria are properly applicable retroactively, it 
is only from the effective date of the change forward.  38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Vertigo

In January 2000, the Board granted the veteran's claim of 
entitlement to service connection for vertigo.  In March 
2000, the RO, effectuating the Board's grant, rated the 
service-connected vertigo disability as 30 percent disabling 
effective April 15, 1992.  The veteran appealed the assigned 
rating.  

Disability manifested by vertigo is evaluated in accordance 
with the criteria set forth in Diagnostic Codes 6204 and 
6205.  Amendments to those criteria became effective on June 
10, 1999, during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (May 11, 1999) (now 
codified at 38 C.F.R. § 4.87 (2006)).

Before June 10, 1999, Diagnostic Code 6204 (pertaining to 
chronic labyrinthitis) provided for a 10 percent rating for 
moderate disability; tinnitus, occasional dizziness.  38 
C.F.R. § 4.87a, Diagnostic Code 6204 (1998).  The maximum 
rating percentage allowable, a 30 percent rating, was 
assigned for severe disability; tinnitus, dizziness and 
occasional staggering.  Id.

Diagnostic Code 6205 (pertaining to Meniere's syndrome) 
provided a 30 percent rating for mild Meniere's syndrome 
with aural vertigo and deafness; a 60 percent rating for 
moderate Meniere's syndrome, with less frequent attacks, 
including cerebellar gait; and a 100 percent rating for 
severe Meniere's syndrome, with frequent and typical 
attacks, vertigo, deafness, and cerebellar gait.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6205.

Since June 10, 1999, the new rating criteria provide, in 
part, a 30 percent evaluation for peripheral vestibular 
disorders with evidence of dizziness and occasional 
staggering.  38 C.F.R. § 4.87, Note following Diagnostic 
Code 6204.

For Meniere's syndrome (endolymphatic hydrops), a 30 percent 
disability rating is assigned if there is evidence of 
hearing impairment with vertigo less than once a month, with 
or without tinnitus.  A 60 percent rating requires evidence 
of hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 100 percent rating requires evidence of 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.

Note:  Evaluate Meniere's syndrome either under these 
criteria or by separately evaluating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
evaluation.  But do not combine an evaluation for hearing 
impairment, tinnitus, or vertigo with an evaluation under 
diagnostic code 6205.

In this case, since service connection has been in effect, 
the criteria for the assignment of an initial rating in 
excess of 30 percent under either the old or the new 
criteria for vertigo, where applicable, have not been met.  
At the outset, the Board notes that the veteran's vertigo, 
hearing impairment, and tinnitus are rated separately-
vertigo is rated as 30 percent disabling, bilateral hearing 
loss is rated as 10 percent disabling, and tinnitus is rated 
as 10 percent disabling.  As such, for the veteran's 
vertigo, the maximum rating allowable, 30 percent, has 
already been assigned.  

It is acknowledged that the veteran's combined disabilities 
can be rated under 6205 if it results in a higher overall 
evaluation.  However, the objective evidence does not show 
that the veteran's symptoms are productive of hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus.  A cerebellar gait is a "staggering, uncoordinated 
walk, sometimes with a tendency to fall to one side."  See 
Dorland's Medical Dictionary.   

Medical reports from 1992 to 2004 are silent with regard to 
a cerebellar gait.  In August 2000, Dr. White wrote that the 
veteran had dizzy spells at least two to three times per 
week, and on VA examination in August 2000, the examiner 
noted vertigo secondary to right chronic labyrinthitis with 
one to two episodes of vertigo per week, mild to moderate in 
nature and controlled with Antivert.  A cerebellar gait was 
not referenced.

On VA examination in May 2004, the veteran did well on the 
coordination test, although at times he appeared off 
balance.  On Romberg test, he was mildly unsteady, but he 
was able to maintain his balance.  He was unsteady on tandem 
Romberg, and his tandem gait was mildly ataxic and broad 
based.  The examiner attributed his tandem gait symptoms in 
part to a hip disability however.  See VA examination report 
in August 2000, which attributes the veteran's unstable gait 
in part to his hip replacement disability and needing a knee 
replacement.  

Based on the absence of clinical findings showing symptoms 
indicative of a cerebellar gait solely attributable to his 
vertigo, the criteria for the assignment of an initial 
rating in excess of 30 percent have not been met.  

The Board is cognizant of the veteran's assertions made on 
appeal.  It also acknowledges that in March 2001, Dr. White 
wrote that the veteran's vertigo affected his ability to 
drive safely.  Nonetheless, the criteria for an increased 
rating are not met.  Any functional impairment attributable 
to the veteran's vertigo is contemplated in the assigned 30 
percent rating.  Thus, an increased rating in this regard is 
not warranted.

The veteran's vertigo does not cause marked interference 
with employment beyond that already contemplated in the 
assigned evaluation, or necessitate any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.

Given the foregoing, the preponderance of the evidence 
weighs against the assignment of an initial rating in excess 
of 30 percent for vertigo.  The veteran's disability has 
remained static since service connection has been in effect.  
Accordingly, the claim is denied.  38 U.S.C.A. §§ 1155; 38 
C.F.R. §§ 4.7, 4.87, Diagnostic Codes 6204, 6205 (in effect 
before and after June 10, 1999).

Otitis externa, right ear

In January 2000, the Board granted entitlement to service 
connection for otitis externa in the right ear.  In March 
2000, the RO effectuated the Board's grant.  The RO rated 
the disability as 10 percent disabling effective April 15, 
1992.  The RO combined the evaluation with the veteran's 
service-connected bilateral hearing loss.  The veteran 
appealed.  

In June 2001, the RO assigned separate ratings for the 
veteran's hearing loss and otitis externa disabilities.  The 
otitis externa was separately rated as 10 percent disabling 
effective September 10, 1996, under Diagnostic Code 6210.  

Here, the record shows that the veteran underwent 
tympanoplasties with mastoidectomies in June 1998, June 
2001, and November 2002, and that he continues to receive 
treatment for symptoms associated with otitis externa, right 
ear.  Nonetheless, the assignment of an initial rating in 
excess of 10 percent is not warranted.  The maximum rating 
percentage allowable for this service-connected disability 
has already been assigned.  Diagnostic Code 6210 provides a 
10 percent rating for chronic otitis externa with swelling, 
dry and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment.  Thus, entitlement to an 
initial rating in excess of 10 percent under Diagnostic Code 
6210 is prohibited.    

Additionally, the Board has considered whether the evidence 
warrants an increased rating pursuant to other pertinent 
Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  However, an increased rating in this regard is 
not warranted either.  There is no competent evidence 
demonstrating that the veteran's otitis externa of the right 
ear is productive of dizziness and occasional staggering.  
See generally, 38 C.F.R. § 4.87, Diagnostic Code 6204, 
Peripheral vestibular disorders.  

By history and currently, VA outpatient treatment reports 
and private treatment reports dated from 1987 through 2004 
show treatment for otitis externa with mild erythema and 
discharge.  See also Medical reports from 1998 through 2003 
from Doctors White and Dowling, IV.  On VA examination in 
May 2004, no evidence of active ear disease, obvious middle 
ear effusion, cholesteatoma, or aural polyps was noted.  No 
objective evidence of occasional staggering solely 
attributable to the service-connected otitis externa was 
noted.  The veteran's unstable gait is more properly 
attributable to his orthopedic disabilities.  Also, the 
veteran's medical articles/definitions merely provide 
definitions that are general in nature and do not 
substantiate his claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

Additionally, a separate rating under Diagnostic Code 6205 
is prohibited.  As previously noted, the veteran's service-
connected bilateral hearing loss, tinnitus, vertigo, and 
otitis externa are rated separately and there is no evidence 
of cerebellar gait.  38 C.F.R. § 4.87, Diagnostic Code 6205.

The veteran's otitis externa does not cause marked 
interference with employment beyond that already 
contemplated in the assigned evaluation, or necessitate any 
frequent periods of hospitalization, such that application 
of the regular schedular standards is rendered 
impracticable.

Given the foregoing, since service connection has been in 
effect, the criteria for the assignment of a rating in 
excess of 10 percent for otitis externa of the right ear 
have not been met.  The appeal is denied.  38 U.S.C.A. §§ 
1155; 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6210.

Diabetes Mellitus, Type II

In April 2002 the RO granted service connection for diabetes 
mellitus and rated the disability as 20 percent disabling 
under Diagnostic Code 7913 effective February 5, 2002.  The 
veteran appealed, seeking an initial rating in excess of 20 
percent.

Diagnostic Code 7913 provides a 20 percent rating for 
diabetes mellitus requiring insulin and restricted diet or 
an oral hypoglycemic agent and restricted diet, and a 40 
percent rating for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities. 

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  

A 100 percent evaluation for diabetes mellitus requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Since service connection has been in effect, the criteria 
for an initial rating in excess of 20 percent have not been 
met.  The veteran's diabetes mellitus does not require 
regulation of activities.  

In January 2001, Dr. Born wrote that the veteran had type II 
diabetes.  The physician also noted that although the 
veteran felt weak and tired, he had exogenous obesity.  He 
was treated with an 1800 calorie diabetic diet and 
Glucophage, 500 milligrams.  VA outpatient treatment reports 
dated from 2001 to 2004 show continued treatment for 
diabetes mellitus.  Medical reports from Dr. White dated 
from 2000 through 2003 show that the veteran's diabetes 
mellitus was controlled with medication.  No reference to 
regulated activity was made.  

Finally, on VA examination in May 2004, the examiner stated 
that the veteran's blood sugar was normal without a history 
of hyperglycemia and ketoacidosis.  The examiner also wrote 
that the veteran was on a restricted diet, but had no 
restrictions on his activities.  The diagnosis was diabetes 
mellitus, type II with no complications.  

Based on the foregoing, the criteria for an initial rating 
in excess of 20 percent have not been met.  Since 2004, the 
veteran's diabetes mellitus has not been manifested by 
regulated activity.  As such, the criteria for an initial 
rating in excess of 20 percent for diabetes mellitus, type 
II, have not been met.  The claim is denied.  
38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913.

Primary open angle glaucoma

On June 24, 2002, the RO received the veteran's informal 
claim seeking entitlement to service connection for 
glaucoma.  In January 2003, the RO granted entitlement to 
service connection for primary open angle glaucoma, rated as 
10 percent disabling, under Diagnostic Code 6013, effective 
June 24, 2002.  The veteran disagreed with the assigned 
rating and appealed. 

Glaucoma is rated on the basis of impairment of visual 
acuity or field loss, with the minimum rating being 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013. 

A 30 percent rating is warranted for blindness of one eye, 
having only light perception, under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070. 

A 20 percent rating is warranted where vision in the 
service-connected eye is 15/200 under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better.  A 30 percent rating is also warranted 
under the same circumstances where vision in the service-
connected eye is either 5/200 or 10/200.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6074, 6077.

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better.  38 C.F.R. § 
4.84a, Diagnostic Code 6066.

In this case, the criteria for an initial rating in excess 
of 10 percent have not been met.  Since service connection 
has been in effect, the veteran's glaucoma has not been 
productive of blindness in either eye, loss of vision of 
either eye to 5/200 or 10/200, or an anatomical loss of 
either eye.  Accordingly, the minimum rating allowable, 10 
percent and no more, is warranted.  

VA outpatient treatment reports dated from 1998 to 2004 show 
glaucoma with essentially 20/20 vision.  In June 2002, Dr. 
Dabbs wrote that the veteran had primary open angle glaucoma 
and that his intraocular pressure was controlled with 
medication.  The attached medical reports reflect that the 
veteran's visual acuity remained essentially 20/20.  In 
November 2002, Dr. Dabbs wrote that the veteran underwent a 
laser trabeculoplasty of the left eye.  The veteran's visual 
fields were not restricted and his visual acuity was not 
limited so as to warrant the assignment of an increased 
rating.  On VA examination in May 2004, corrected visual 
acuity of the right and left eye (near) was 20/20, 
bilaterally, and 20/20 (far) on the right and 20/20/- on the 
left.  The diagnosis was bilateral open angle glaucoma.

Despite the veteran's appellate assertions, the 
preponderance of the evidence weighs against the claim of 
entitlement to an initial rating in excess of 10 percent for 
primary open angle glaucoma, and is not in equipoise.  The 
claim is denied.  38 C.F.R. § 4.84a, Diagnostic Code 6013.

Bilateral Hearing Loss  

The veteran also seeks an increased rating for bilateral 
hearing loss.  He complains of increased difficulty with 
hearing women speak and speaking in the presence of 
background noise.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the better hearing and the vertical column 
represents the ear having the poorer hearing.  Id.

Table VIa is used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The probative evidence shows that the veteran is not 
entitled to an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss.  The veteran's hearing 
level is Level XI in the right ear and Level I in the left 
ear.  He has a puretone average of 105+ in the right ear and 
a puretone average of 53 in the left ear.  His speech 
discrimination score is 0 percent on the right and 96 
percent on the left.  See VA examination report dated in May 
2004.  Under Table VII, Level XI hearing in the right ear 
and Level I hearing in the left ear allows for a 10 percent 
evaluation.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100.

A rating in excess of 10 percent is not warranted under 
Table VIa.  Table VIa can be applied to the veteran's right 
ear because puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are found to 
be at 55 decibels or more.  This is not the case for the 
left ear.  See 38 C.F.R. §4.86(a).

Nonetheless, a rating in excess of 10 percent for bilateral 
hearing loss is not warranted even with application of Table 
VIa.  Under Table VIa, the veteran's puretone threshold 
average for the right ear can be no higher than what it was 
assigned under Table VI; Level XI.  As stated above, the 
puretone threshold average of the left ear is Level I.  
Under Table VII, Level XI hearing in the poorer ear and 
Level I hearing in the better ear allows for a 10 percent 
evaluation.  38 C.F.R. §§ 4.85 and 4.86, Tables VI, VIa, and 
VII.  

The Board notes that section 4.86(a) is applicable to the 
veteran in terms of his right ear.  Nonetheless, the 
application of the regulation would not result in a higher 
rating than what he is currently receiving.  See 38 C.F.R. § 
3.951(b).

Based on the foregoing, the preponderance of the evidence 
weighs against the veteran's claim for a rating in excess of 
10 percent for bilateral hearing loss.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz, supra.  The claim is denied.  38 C.F.R. § 
4.85, Tables VI and VII, Diagnostic Code 6100.

Post-traumatic Stress Disorder - Increased Rating

The veteran seeks a rating in excess of 70 percent for PTSD, 
and an effective date before February 22, 2002, for the 
grant of a 70 percent rating for PTSD.  

Law and Regulations 

Diagnostic Code 9411 provides the following:  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed., of the American Psychiatric Association 
(DSM-IV).  A score between 71 and 80 contemplates transient 
symptoms and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after a family argument) or 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind on 
schoolwork). 

A score between 61 and 70 contemplates mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships. 

A score between 51 and 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

A score between 41 and 50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (a GAF of 50 is defined as serious 
symptoms). 

The GAF score is probative evidence for VA rating purposes, 
because it indicates a person's ability to function in the 
areas of concern in rating disabilities for VA purposes.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Factual Background and Analysis 

After reviewing and weighing the positive and negative 
evidence in this case, and resolving all doubt in the 
veteran's favor, the Board finds that the criteria for a 100 
percent rating for PTSD have been met.  The medical evidence 
overall demonstrates that the veteran's PTSD is productive 
of total occupational and social impairment due to severe 
impairment of thought processes and communication, 
inappropriate behavior, the inability to perform activities 
of daily living, including maintaining minimal hygiene, and 
memory loss.  

The negative evidence of record is acknowledged.  The 
veteran has remained married to his spouse for more than 
thirty one years.  He volunteers at a local hospital, and VA 
outpatient treatment reports dated in 2003 and 2004 
occasionally reflect a GAF score of 55.  

The positive evidence of record is also acknowledged.  A 
January 1999 vocational rehabilitation evaluation report 
reflects that the veteran is occupationally unemployable due 
to the inability to process procedures and instructions 
required for competitive employment, and a VA hospital 
summary report reflects similar findings.  On VA examination 
in February 1999, the veteran reportedly was able to only 
maintain minimal personal hygiene and other activities of 
daily living.  Although he was fully oriented and his long 
term memory was intact, his short term memory, 
concentration, and judgement appeared to be severely 
impaired.  His speech was slow and his mood was depressed.  
The diagnosis was chronic, severe PTSD with a GAF score of 
45.  Moreover, the examiner noted that the veteran had 
severe social and occupational impairment.  The veteran had 
difficulty adapting to stressful circumstances and was 
unable to establish or maintain effective social and 
occupational relationships.  

SSA reports dated in October 1999 show that the veteran was 
awarded disability compensation for his service-connected 
PTSD.  Additionally, on VA examination in August 2000, the 
diagnosis remained PTSD with a GAF score of 49. 

VA outpatient treatment reports dated from 2001 to 2002 show 
continued treatment for PTSD, and record GAF scores of 40.

On VA examination in February 2002, the diagnosis was severe 
PTSD with a GAF score of 41.  The veteran was unemployed 
with no friends, total isolation, impaired impulse control, 
and relationship difficulties due to PTSD.  The examiner 
wrote that the veteran could not tolerate stressful 
circumstances and could not establish and maintain effective 
social and occupational relationships due to his severe 
PTSD.    

In April 2002, J. M. B., Ph.D., wrote that the veteran's 
PTSD was chronic and severe.  The veteran's symptoms 
included chronic depression with impaired concentration and 
short-term memory, motivational impairment, irritability, 
low frustration tolerance, sleep disturbance, anger control 
problems, and social anxiety leading to withdrawal.  His 
condition was chronic and significant improvement was not 
expected.  

Thereafter, the record is replete with VA outpatient 
treatment reports dated from 2001 to 2004.  The reports show 
that the veteran continues to receive treatment and 
counseling for symptoms attributable to PTSD, including 
anger management, suicidal ideation, depression, and social 
avoidance and isolation.  The reports reflect a diagnosis of 
PTSD with GAF scores ranging from 40 to 55.  See August 2002 
and March 2003 reports reflecting a GAF score of 40, and 
April and June 2004 reports reflecting a GAF score of 55.  

The criteria for an increased rating to 100 percent are met.  
The evidence reflects that the veteran's symptoms have 
increased in severity, and the examiners' reports reflect 
severe PTSD and total social and occupational impairment.  
Additionally, the veteran's GAF score between 41 and 50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Based on the foregoing and after resolving all doubt in the 
veteran's favor, the evidence shows that the veteran's PTSD 
is productive of total occupational and social impairment.  
Thus an increased rating to 100 percent is warranted.  

Post-traumatic Stress Disorder - Earlier Effective Date

Unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application thereof.  38 U.S.C.A. § 5110.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Evidence in a claimant's file which demonstrates that an 
increase in disability was ascertainable up to one year 
prior to the claimant's submission of a claim for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues.  Quarrels v 
Derwinski, 3 Vet. App. 129, 135 (1992).  A claim is a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. §§ 3.151, 3.155.  
Under 38 C.F.R. § 3.157, the submission of certain medical 
records may constitute an informal claim for an increase in 
disability compensation. 

Based upon the facts found and procedural development 
presented in this case, an effective date no earlier than 
January 11, 1999, is warranted for the 100 percent rating.  
It is the earliest effective date allowable by law.  38 
C.F.R. § 3.400(o)(2). 

At the outset, the Board notes that the rating period at 
issue on this appeal commenced on September 16, 1999, the 
date of receipt of the claim for an increased disability 
rating.  38 C.F.R. § 3.400.  The veteran initially filed a 
claim for an increased rating for PTSD in December 1998, and 
by rating decision dated in June 1999, the RO increased the 
assigned 30 percent rating to 50 percent, effective from 
December 7, 1998.  By letter received on September 16, 1999, 
the veteran applied for an increased rating for his PTSD.  
By rating decision dated in November 2000 the RO confirmed 
and continued the assigned 50 percent rating.  The veteran 
appealed that determination.  By way of an April 2002 rating 
decision, the RO increased the rating to 70 percent from 
February 22, 2002, which was the date of the VA examination 
which showed an increase in disability commensurate to the 
criteria for a 70 percent disability rating.  

The date of receipt of a claim, alone, does not determine 
the amount of the award to which the veteran is entitled.  
Rather, the Board must review and consider the "facts found" 
to determine the date from which compensation shall be 
awarded.  See Meeks v. West, 216 F.3d 1363, 1366- 1367 (Fed. 
Cir. 2000); see also McGrath v. Gober, 14 Vet. App. 28 
(2000); Fenderson v. West, 12 Vet. App. 119 (1999).

In light of the facts presented in this case, it is 
initially factually ascertainable that the veteran's PTSD 
disability was productive of total social and occupational 
impairment on January 11, 1999.  A VA medical report 
reflects that the veteran underwent a vocational 
rehabilitation evaluation on January 11, 1999.  Based on the 
veteran's medical records and evaluation, the counseling 
psychologist found that the veteran's symptoms limited his 
ability to process work procedures and instructions as 
required in competitive employment.  The psychologist also 
wrote that the veteran's emotional lability impaired him 
from getting along with co-workers without distracting them.  
Although the veteran's physical symptoms were noted at that 
time as well, medical reports thereafter also substantiate 
the severity of the veteran's PTSD disorder.  A January 22, 
1999, VA hospital report reflects that the veteran was 
occupationally unemployable due to severe PTSD symptoms, 
despite the GAF score of 55.  

Further, on VA examination in February 1999, physical 
examination revealed that the veteran was only able to 
maintain minimal personal hygiene and other activities of 
daily living, and although he was fully oriented and his 
long term memory was intact, his short term memory, 
concentration, and judgement appeared to be severely 
impaired.  The veteran's speech was slow and his mood was 
depressed too.  The diagnosis was chronic, severe PTSD with 
a GAF score of 45.  Thereafter, the objective evidence shows 
that the veteran continued to receive treatment for PTSD and 
that he consistently received GAF scores ranging from 40 to 
55.  

Based on the foregoing, the Board finds that the assignment 
of an effective date to January 11, 1999, for the grant of a 
100 percent rating for PTSD and no earlier is warranted. 

At this time, the Board notes that in conjunction with 
seeking an effective date before February 22, 2002, for the 
grant of a 70 percent rating for PTSD, the veteran also 
alleges that the RO's determination was clearly and 
unmistakably erroneous.  Given the ultimate decision reached 
regarding this matter, the Board finds that the veteran's 
claim has been resolved in his favor and that no 
consideration of error is warranted.  

Total Disability Rating Based on Individual Unemployability-
Clear and Unmistakable Error

The veteran essentially maintains that the RO in January 
2001 was clearly and unmistakably erroneous in assigning an 
effective date of July 3, 2000, for the grant of a total 
rating based on individual unemployability.  He maintains 
that an earlier effective date is warranted because his VA 
and non-VA treatment reports, to include a February 2000 
report from Dr. Haller, show that he was unemployed before 
July 3, 2000.  

Review of the record shows that the RO received the 
veteran's claim seeking a total disability rating based on 
individual unemployability in December 2000.  In January 
2001, the RO granted the claim and assigned an effective 
dated of July 3, 2000.  After reviewing the claims file, the 
RO found that entitlement was warranted based on an increase 
in the veteran's service-connected disabilities--PTSD, 
vertigo, and neck and left shoulder disabilities.  Notice of 
the determination was mailed in March 2001.  The veteran did 
not appeal; the claim became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).

Previous determinations which are final and binding may be 
reopened upon a showing of a clear and unmistakable error 
(CUE) in the prior rating decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).  

Regarding the assignment of an effective date, VA 
regulations provide, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  The effective date 
of an award for increased compensation is the earliest date 
as of which it is factually ascertainable that an increase 
in disability had occurred if claim is received within 1 
year from such date; otherwise, the date of receipt of the 
claim.  Id.

With respect to CUE claims, VA law and regulations provide 
that a clear and unmistakable error is determined by three 
criteria: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome of the case at the time it 
was made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  A disagreement with how facts 
were evaluated is inadequate to raise the claim of CUE.  
38 C.F.R. § 20.1403(d)(3); Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).

Based on the pertinent evidence of record and applicable law 
and regulations, the Board finds no clear and mistakable 
error in the RO's 2001 determination.  Therefore, veteran's 
allegations of a clear and mistakable error must fail.  In 
this case, the January 2001 rating decision clearly shows 
that the RO considered the evidence of record and indicates 
that the provisions of 38 C.F.R. § 3.400(o)(2) were properly 
applied.  It also shows that the RO assigned an effective 
date prior to receipt of the veteran's application seeking 
benefits, and that the assignment was based on its 
interpretation/weighing of the evidence.  As such, the Board 
finds that the veteran has merely expressed disagreement 
with how the facts were evaluated in the January 2001 rating 
decision.  Disagreement with how the facts were weighed or 
evaluated is insufficient to raise CUE.  38 C.F.R. 
§ 20.1403(d)(3); Luallen, supra.  

Additionally, as noted above, the Board has granted the 
veteran's de novo claim of entitlement to an earlier 
effective date prior to February 22, 2002, for the grant of 
a 100 percent rating for PTSD.  In granting the veteran's 
claim, the Board has assigned an effective date of January 
11, 1999.  Given the ultimate disposition reached with 
regard to that matter, the veteran's claim for the 
assignment of an effective date prior to July 3, 2000, for 
the grant of a total rating based on individual 
unemployability has been rendered moot.  See Green v. West, 
11 Vet. App. 472 (1998) (Where a veteran is entitled to a 
100 percent schedular evaluation for a service-connected 
disability, he is not eligible for a TDIU evaluation as 
well.); Vettese v. Brown, 7 Vet. App. 31 (1994); VAOPGCPREC 
6-99 (June 7, 1999).  

In light of the foregoing, the veteran's claim of clear and 
unmistakable error in the January 2001 rating decision, 
which assigned an effective date of July 3, 2000, for the 
grant of a total rating based on individual unemployability 
due to service-connected disability is dismissed without 
prejudice to refiling.  Simmons v. Principi, 17 Vet. 
App. 104 (2003).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 

In VCAA notice letters dated in March 2001, August 2002, 
April 2003, and October 2003 the RO fulfilled its duty to 
notify the veteran.  Regarding the claim for entitlement to 
service connection for fibromyalgia, the RO sent the veteran 
a VCAA notification letter in April 2003 that was confusing, 
and possibly deficient, with regard to the first VCAA 
element.  At certain points in the letter, the RO referred 
to service connection for fibromyalgia and other times it 
informed the veteran that the issue concerned whether the 
claim should be reopened.  In fact, the claim for 
consideration was an original claim for service connection.  
A VCAA notification letter of October 2003, which was 
followed by a July 2004 adjudicatory Supplemental Statement 
of the Case (SSOC), cured any defect that was present in the 
first letter concerning this issue.  

Concerning the issues of initial ratings for vertigo, otitis 
externa, and diabetes mellitus, as well as that of an 
increased rating for bilateral hearing loss, the RO provided 
the requisite notice in April and October 2003 VCAA notice 
letters.  These letters were issued both after the 
adjudication of the original service connection claims and 
after ratings were assigned by the RO.  However, it is noted 
that these letters were followed by a July 2004 adjudicatory 
SSOC.  As a result, there is no benefit to be gained from a 
remand solely on the basis of the timing of the letters.

With regard to the issue of the initial rating assigned to 
primary open angle glaucoma, the RO sent the veteran a VCAA 
notice letter (concerning the issue of entitlement to 
service connection) in August 2002, before service 
connection was adjudicated by way of a January 2003 rating 
decision.  A VCAA letter with regard to the rating assigned 
was not sent until April and October 2003.  However, it is 
noted with respect to all issues on appeal that the veteran 
and his attorney have submitted a large volume of medical 
records to VA in connection with the various claims, that 
they have a clear understanding of the information and 
evidence that is required to obtain the benefits sought 
(based on the oral and written statements, evidence, and 
other documents that have been submitted to VA) and there is 
no indication that there is additional evidence of any sort 
that must be obtained before an appellate decision can be 
rendered.  Moreover, following receipt of the letters, the 
veteran was afforded ample opportunity to respond and to 
submit or identify evidence pertinent to his claims.  As 
such, the Board finds that the veteran had notice of his 
statutory rights.  As a result, any error that resulted from 
the post-adjudicatory timing of the notification letters is 
harmless in this case.  

Further, by way of VCAA letters dated from 2001 through 
2003, the VA specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claims, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
VA told the veteran and his representative that to 
substantiate his claims, he needed to demonstrate that he 
had sustained an injury in military service or a disease 
that began in or was made worse during military service; a 
current physical or mental disability; and a relationship 
between his current disability and injury, disease, or event 
in service.  VA told him that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told him 
that it would assist him with obtaining medical records, 
employment records, or records from other Federal agencies.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the 
Board finds that he has been notified of the need to provide 
such evidence, because the AOJ's letters informed him that 
additional information or evidence was needed to support his 
claims and asked him to send the information or evidence to 
the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
Regarding the service connection fibromyalgia claim, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability.  He was also not provided with 
applicable effective date information with regard to his 
increased rating claims.  

Nonetheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes above the preponderance of the evidence is 
against the veteran's of entitlement to service connection 
for fibromyalgia; thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Further, the Board concludes that increased 
ratings are not warranted for the service-connected vertigo, 
otitis externa, diabetes mellitus, glaucoma, and bilateral 
hearing loss claims; thus, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
Regarding the veteran's PTSD increased rating claim and 
earlier effective date claim, the Board notes that those 
claims were granted.  No prejudice to the veteran has 
resulted in this regard.  Regarding the veteran's CUE claim, 
it is noted that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE.  Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (holding VCAA inapplicable to 
claim that RO decision contained CUE).

VA has met its duty to assist the veteran.  The veteran's 
service medical records are of record, and VA and private 
treatment records and reports of comprehensive VA 
examinations provided to him since service have been 
obtained and associated with the claims file.  
38 C.F.R. § 3.159(d); Saying v. Derwinski, 1 Vet. App. 540 
(1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).  There 
is no outstanding pertinent evidence that has not been 
obtained and associated with the claims file.  VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
did not "reasonably affect[] the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
See also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
In this case, there is no evidence of any failure on the 
part of VA to further comply with the VCAA that would 
reasonably affect the outcome of this case; accordingly, if 
any such error exists, it is harmless.  


ORDER

Entitlement to service connection for fibromyalgia is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
vertigo is denied.

Entitlement to an initial rating in excess of 10 percent for 
otitis externa in the right ear is denied.

Entitlement to an initial rating in excess of 20 percent for 
Diabetes Mellitus, Type II is denied.

Entitlement to an initial rating in excess of 10 percent for 
primary open angle glaucoma is denied.

Entitlement to an increased rating in excess of 10 percent 
for bilateral hearing loss is denied.  

An increased rating to 100 percent for PTSD is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.

Entitlement to an effective date to January 11, 1999, for 
the grant of a 100 percent rating for PTSD is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  

The claim of whether the January 2001 rating decision which 
assigned an effective date of July 3, 2000, for the grant of 
a total disability rating for individual unemployability due 
to service-connected disability is dismissed without 
prejudice to refiling.


REMAND

The veteran seeks entitlement to an initial rating in excess 
of 10 percent for post operative joint disease of the left 
shoulder and entitlement to an initial rating in excess of 
10 percent for post diskectomy of C3 and C6.  He contends 
that his disabilities are more severely disabling than the 
current ratings reflect severity.

Regarding the left shoulder disability, the veteran's most 
recent VA examination was conducted in May 2004.  Although 
an examiner noted that the veteran's rotator cuff repair was 
doing well and that he had pain on lifting, no clinical 
finding, including the veteran's range of motion results, 
were recorded.  Additionally, with regard to the veteran's 
post diskectomy of the C3 and C6, no complaints or other 
examination findings were recorded.  Given the foregoing, 
the Board finds that a more contemporaneous VA examination 
is needed in order to equitably decide the veteran's claim.  
38 C.F.R. § 4.2.

Additionally, in June 2004, the RO denied the veteran's 
claims of entitlement to an increased rating for tinnitus, 
rated as 10 percent disabling, and entitlement to service 
connection for avascular necrosis of the hips, knees, and 
shoulders and peripheral neuropathy due to Agent Orange 
exposure.  The RO also determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for chronic fungus; jock 
itch; chloracne; headaches; a sprained left middle finger; 
residuals of a bilateral ankle injury; deterioration of the 
bones in the hips, knees, and right shoulder due to Agent 
Orange exposure; and intervertebral disc disease of the 
lumbar spine.

The following month, the veteran filed a notice of 
disagreement with the RO's determinations.  Thus far a 
statement of the case has not been issued to the veteran.  
As such, additional development is required.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Given the foregoing, these issues are remanded for the 
following development:

1.  After reviewing the record, the RO 
must issue a Statement of the Case (SOC) 
to the veteran.  The SOC must address 
the issues of entitlement to an 
increased rating for tinnitus, rated as 
10 percent disabling, and entitlement to 
service connection for avascular 
necrosis of the hips, knees, and 
shoulders and peripheral neuropathy due 
to Agent Orange exposure.  The SOC 
should also address the issues of 
whether new and material evidence has 
been submitted to reopen the claims 
entitlement to service connection for 
chronic fungus; jock itch; chloracne; 
headaches; a sprained left middle 
finger; residuals of a bilateral ankle 
injury; deterioration of the bones in 
the hips, knees, and right shoulder due 
to Agent Orange exposure; and 
intervertebral disc disease of the 
lumbar spine.

The RO must inform the veteran of the 
right to perfect his appeal and 
appropriate time period to file a 
substantive appeal.  If a substantive 
appeal is timely filed, and if otherwise 
in order, the case should be returned to 
the Board for appellate review.

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
severity of the veteran's degenerative 
joint disease of the left shoulder and 
post diskectomy of C3 and C6.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should 
conduct all tests deemed appropriate and 
record all findings in detail, including 
the veteran's range of motion.  The 
examiner should also comment on whether 
the veteran's disabilities are 
productive of functional impairment due 
to pain, weakness, instability, or lack 
of coordination.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

If in order, the case should be returned to the Board for 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


